
	
		II
		112th CONGRESS
		2d Session
		S. 3281
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2012
			Ms. Snowe (for herself,
			 Mr. Kerry, and Mr. Coburn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Small Business and Entrepreneurship
		
		A BILL
		To terminate the Federal authorization of the National
		  Veterans Business Development Corporation.
	
	
		1.National Veterans Business
			 Development Corporation
			(a)In
			 generalThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended by striking section 33 (15 U.S.C.
			 657c).
			(b)CorporationOn
			 and after the date of enactment of this Act, the National Veterans Business
			 Development Corporation and any successor thereto may not represent that the
			 corporation is federally chartered or in any other manner authorized by the
			 Federal Government.
			(c)Technical and
			 conforming amendments
				(1)Small Business
			 ActThe Small Business Act (15 U.S.C. 631 et seq.), as amended by
			 this section, is amended—
					(A)by redesignating
			 sections 34 through 45 as sections 33 through 44, respectively;
					(B)in section
			 9(k)(1)(D) (15 U.S.C. 638(k)(1)(D)), by striking section 34(d)
			 and inserting section 33(d);
					(C)in section 33 (15
			 U.S.C. 657d), as so redesignated—
						(i)by
			 striking section 35 each place it appears and inserting
			 section 34;
						(ii)in
			 subsection (a)—
							(I)in paragraph (2),
			 by striking section 35(c)(2)(B) and inserting section
			 34(c)(2)(B);
							(II)in paragraph
			 (4), by striking section 35(c)(2) and inserting section
			 34(c)(2); and
							(III)in paragraph
			 (5), by striking section 35(c) and inserting section
			 34(c); and
							(iii)in subsection
			 (h)(2), by striking section 35(d) and inserting section
			 34(d);
						(D)in section 34 (15
			 U.S.C. 657e), as so redesignated—
						(i)by
			 striking section 34 each place it appears and inserting
			 section 33; and
						(ii)in
			 subsection (c)(1), by striking section 34(c)(1)(E)(ii) and
			 inserting section 33(c)(1)(E)(ii);
						(E)in section 36(d)
			 (15 U.S.C. 657i(d)), as so redesignated, by striking section 43
			 and inserting section 42;
					(F)in section 39(d)
			 (15 U.S.C. 657l(d)), as so redesignated, by striking section 43
			 and inserting section 42; and
					(G)in section 40(b)
			 (15 U.S.C. 657m(b)), as so redesignated, by striking section 43
			 and inserting section 42.
					(2)Title
			 10Section 1142(b)(13) of title 10, United States Code, is
			 amended by striking and the National Veterans Business Development
			 Corporation.
				(3)Title
			 38Section 3452(h) of title 38, United States Code, is amended by
			 striking any of the and all that follows and inserting
			 any small business development center described in section 21 of the
			 Small Business Act (15 U.S.C. 648), insofar as such center offers, sponsors, or
			 cosponsors an entrepreneurship course, as that term is defined in section
			 3675(c)(2)..
				(4)Food,
			 Conservation, and Energy Act of 2008Section 12072(c)(2) of the
			 Food, Conservation, and Energy Act of 2008 (15 U.S.C. 636g(c)(2)) is amended by
			 striking section 43 of the Small Business Act, as added by this
			 Act and inserting section 42 of the Small Business Act (15
			 U.S.C. 657o).
				(5)Veterans
			 Entrepreneurship and Small Business Development Act of
			 1999Section 203(c)(5) of the Veterans Entrepreneurship and Small
			 Business Development Act of 1999 (15 U.S.C. 657b note) is amended by striking
			 In cooperation with the National Veterans Business Development
			 Corporation, develop and inserting Develop.
				
